Case 1:20-cv-06906-NLH-KMW Document 71 Filed 03/10/21 Page 1 of 33 PageID: 1050




                       UNITED STATES DISTRICT COURT
                          DISTRICT OF NEW JERSEY




    KENNETH SEVERA, et al.
                                           1:20-cv-06906-NLH-KMW
                          Plaintiffs,
          v.
                                                 OPINION
    SOLVAY SPECIALTY POLYMERS USA,
    LLC, et al.

                          Defendants.




 APPEARANCES:

 DAVID M. CEDAR
 SHAUNA LAUREN FRIEDMAN
 ALAN HERSCHEL SKLARSKY
 WILLIAMS CEDAR, LLC
 8 KINGS HIGHWAY WEST
 SUITE B
 HADDONFIELD, NJ 08033

       On behalf of Plaintiffs

 KEGAN ANDREW BROWN
 LATHAM & WATKINS LLP
 885 3RD AVENUE
 NEW YORK, NY 10022

       On behalf of Defendant Solvay Specialty Polymers USA, LLC,
       successor by merger to Solvay Solexis, Inc.

 JOHN D. NORTH
 IRENE HSIEH
 JEMI GOULIAN LUCEY
 MARJAN MOUSSAVIAN
 GREENBAUM, ROWE, SMITH & DAVIS, LLP
 99 WOOD AVENUE SOUTH
 ISELIN, NJ 08830
Case 1:20-cv-06906-NLH-KMW Document 71 Filed 03/10/21 Page 2 of 33 PageID: 1051




 KHRISTOPH ANDREAS BECKER
 STEPTOE & JOHNSON LLP
 1114 AVENUE OF THE AMERICAS
 35TH FLOOR
 NEW YORK, NY 10036

 ROBERT L. SHUFTAN (pro hac vice)
 STEPTOE & JOHNSON LLP
 227 WEST MONROE STREET
 SUITE 4700
 CHICAGO, IL 60606

 JOO CHA WEBB (pro hac vice)
 STEPTOE & JOHNSON LLP
 633 WEST FIFTH STREET
 SUITE 1900
 LOS ANGELES, CA 90071

       On behalf of Defendant Arkema, Inc.

 HILLMAN, District Judge

       In this putative class action, Plaintiffs 1 assert claims

 against Defendants for damages arising from Defendants’ alleged

 contamination of the municipal water supply in National Park,

 New Jersey with poly- and perfluoroalkyl substances (“PFAS”),

 particularly perflouoronaonanoic acid (“PFNA”) and

 perfluorooctanoic acid (“PFOA”).          Presently before the Court are

 the motions of Defendants to dismiss Plaintiffs’ claims.            For

 the reasons expressed below, Defendants’ motions will be granted

 on one issue, but denied in all other respects.


 1 There are seven named Plaintiffs who all reside in National
 Park, New Jersey: Kenneth Severa, Carol Binck, Edward Lastowka,
 Suzette Lastowka, William Teti, Denise Snyder, and Jennifer
 Stanton.


                                       2
Case 1:20-cv-06906-NLH-KMW Document 71 Filed 03/10/21 Page 3 of 33 PageID: 1052




                                 BACKGROUND

       Plaintiffs’ amended complaint (Docket No. 6) claims that

 Defendants, Solvay Specialty Polymers USA, LLC and its

 predecessor Solvay Solexis, Inc., and Arkema, Inc., discharged or

 were responsible for contamination of PFAS, particularly PFNA and

 PFOA, into the air, water and groundwater from their facility in

 West Deptford, New Jersey. 2      Plaintiffs claim that over time,

 widespread PFNA and PFOA contamination has been discovered in the

 potable well water of residents in southern New Jersey who reside

 near this facility, as well as in municipal water wells, such as

 Plaintiffs’ municipal water in National Park, at levels that

 threaten the health of those exposed and which create a public

 and private nuisance.      Plaintiffs claim that these chemicals are

 persistent in the environment, hazardous, and are not known to

 ever break down in water, soil, air, or the human body.

       Plaintiffs claim that Defendants’ improper disposal

 consisted, in part, of dumping the PFNA and other PFAS into the

 sewer system – a process which Defendants knew or should have

 known would result in the discharge of the PFNA and other PFAS



 2 Solvay operates a plant located         at 10 Leonard Lane, West
 Deptford, New Jersey 08086, which         encompasses 243 acres. Arkema
 is the corporate successor to the         entities, Pennwalt and Elf,
 that owned and operated the plant         until 1990. The plant was
 sold to Ausimont USA in 1990, and         in 2002 Solvay acquired
 Ausimont.

                                       3
Case 1:20-cv-06906-NLH-KMW Document 71 Filed 03/10/21 Page 4 of 33 PageID: 1053




 into the environment.      Plaintiffs further claim that Defendants

 also discharged these chemicals directly into the environment,

 where they are subject to atmospheric dispersion and eventual

 deposition associated with the prevailing wind patterns.            This

 dispersion and deposition results in human exposure both on-site

 and off-site of the plant.       More specifically, Plaintiffs claim

 that Defendants improperly disposed of PFNA, PFOA and other PFAS

 on the actual plant site, contaminating the groundwater

 immediately beneath the plant, which is the source of the water

 used by the National Park Water Department for its drinking

 water, and that the PFNA used and discharged at the plant by

 Defendants from 1988 to 2010 have been detected in high

 concentrations in the drinking water for National Park.

       Plaintiffs’ amended complaint relates that PFNA and other

 PFAS are associated with increased risk in humans of testicular

 cancer, kidney cancer, prostate cancer, non-Hodgkin’s lymphoma,

 pancreatic and ovarian cancer, as well as thyroid disease, high

 cholesterol, high uric acid levels, elevated liver enzymes,

 ulcerative colitis, and pregnancy-induced hypertension, as well

 as other conditions.      Exposure may result in developmental

 effects to fetuses during pregnancy or to breastfed infants,

 liver damage, and various immunological effects.          PFNA and other

 PFAS persist and bioaccumulate in humans, and as a result,



                                       4
Case 1:20-cv-06906-NLH-KMW Document 71 Filed 03/10/21 Page 5 of 33 PageID: 1054




 comparatively low exposures such as those suffered by Plaintiffs

 may result in large body burdens persisting for years.

 Plaintiffs claim that there is a causal link between exposure to

 PFNA, and other PFAS, and subclinical or subcellular injury and

 serious latent human disease.

       Plaintiffs’ amended complaint states that in 2018, New

 Jersey set the Maximum Contaminant Level (“MCL”) for PFNA at 13

 ppt, and the New Jersey Department of Environmental Protection

 (“NJDEP”) required water utilities to begin testing for PFNA in

 their water beginning in the first quarter of 2019.           Since an

 effective date of January 22, 2020, National Park has been

 subject to an enforcement action by NJDEP for violating the MCL

 for PFNA in samples taken from its treatment plant.           According

 to NJDEP, samples taken from the National Park Water Department

 treatment plant exceeded the MCL of 13 parts per trillion for

 the time periods October 1, 2019 through December 31, 2019, and

 January 1, 2020 through March 31, 2020, in violation of N.J.A.C.

 7:10-5.5(2)a5.     Since at least April 2019, and each quarter

 thereafter continuing to today, National Park Water Department

 has notified its customers that its water is contaminated with

 PFNA at levels above the MCL.

       Although Plaintiffs and the proposed classes were not made

 aware that their drinking water was contaminated by PFNA until



                                       5
Case 1:20-cv-06906-NLH-KMW Document 71 Filed 03/10/21 Page 6 of 33 PageID: 1055




 2019, the existence of the contamination extends much further

 back in time.     Data provided to NJDEP about PFA use at the West

 Deptford plant indicate that 86.6% of the 125,069 kg of Surflon

 S-111 PFA mixture (which is primarily PFNA) used between 1991

 and 2010 was released into the environment (i.e., the

 surrounding air and water).

       There are approximately 1,000 households and approximately

 3,000 residents in National Park.         All or nearly all of the

 residents of National Park rely on the National Park Water

 Department for the provision of water and sewer services, and

 there are no households in National Park that draw drinking

 water from private wells.       National Park Water Department has

 advised its customers to purchase NSF-certified carbon

 filtration systems at their own cost.

       Plaintiffs’ amended complaint asserts six counts against

 Defendants:    Count I - Public Nuisance, Count II - Private

 Nuisance, Count III - Trespass, Count IV - Negligence, Count V -

 New Jersey Spill Compensation and Control Act (“Spill Act”),

 N.J.S.A. 58:10-23.11 et seq., and Count VI - Punitive Damages.

 Plaintiffs have also asserted putative class action claims

 pursuant to Federal Rules of Civil Procedure 23(a), 23(b)(2),

 and (b)(3).    Plaintiffs propose three classes:        Municipal Water

 Property Damage Class, Municipal Water Nuisance Class, and



                                       6
Case 1:20-cv-06906-NLH-KMW Document 71 Filed 03/10/21 Page 7 of 33 PageID: 1056




 Biomonitoring Class.

       Plaintiffs’ alleged damages include: purchasing water

 filtration systems, which are reasonable and necessary to abate

 the contamination of PFNA in the water; locating and purchasing

 water for drinking, cooking, cleaning, and other uses, which is

 an additional reasonable and necessary response to the

 contamination when such filtration is not available; a

 diminution in value and nuisance of their property; the

 interference with the rights of Plaintiffs to use and enjoy

 their property; substantial expense incurred and will incur in

 the future related to the restoration of a clean

 water supply or access to an alternate water source; and

 exposure and consuming drinking water contaminated with PFNA,

 which puts Plaintiffs at significant risk of developing medical

 conditions associated with exposure to PFNA.

       Defendants have moved to dismiss Plaintiffs’ amended

 complaint, arguing that Plaintiffs lack standing to bring their

 claims, and their claims must otherwise be dismissed for various

 pleading deficiencies.      Plaintiffs have opposed Defendants’

 motions.

                                 DISCUSSION

       A.    Subject matter jurisdiction

       The averred basis for this Court’s subject matter



                                       7
Case 1:20-cv-06906-NLH-KMW Document 71 Filed 03/10/21 Page 8 of 33 PageID: 1057




 jurisdiction is the Class Action Fairness Act (“CAFA”), 28

 U.S.C. § 1332(d).     CAFA confers jurisdiction where (1) the

 amount in controversy exceeds $5,000,000, as aggregated across

 all individual claims, see 28 U.S.C. §§ 1332(d)(2)-(6); (2) the

 citizenship of at least one class member differs from that of

 any defendant, i.e., there is minimal diversity, see 28 U.S.C. §

 1332(d)(2)(A); and (3) the class consists of at least 100

 members, see 28 U.S.C. § 1332(d)(5)(B).

       The allegations in Plaintiffs’ amended complaint satisfy

 these elements of CAFA.      Plaintiffs claim that the amount in

 controversy exceeds $5,000,000, as aggregated across all

 individual claims, minimal diversity is readily met because all

 Plaintiffs and proposed class members are citizens of New Jersey

 while none of the Defendants are citizens of New Jersey (see

 Joint Certification of the Citizenship of the Parties, Docket

 No. 70), and the proposed class consists of approximately 3,000

 National Park residents.

       B.    Standard for Motion to Dismiss

       A motion to dismiss for lack of standing is governed by

 Fed. R. Civ. P. 12(b)(1).       The standard for reviewing a

 complaint on its face - a facial attack - under Rule 12(b)(1)

 essentially applies the same standard under Rule 12(b)(6).            See

 In re Schering Plough Corp. Intron/Temodar Consumer Class



                                       8
Case 1:20-cv-06906-NLH-KMW Document 71 Filed 03/10/21 Page 9 of 33 PageID: 1058




 Action, 678 F.3d 235, 243 (3d Cir. 2012) (citation omitted)

 (explaining that standing is a jurisdictional matter which

 should not be confused with requirements necessary to state a

 cause of action, but in reviewing a facial challenge, which

 contests the sufficiency of the pleadings, “the court must only

 consider the allegations of the complaint and documents

 referenced therein and attached thereto, in the light most

 favorable to the plaintiff”).

       When considering a motion to dismiss a complaint for

 failure to state a claim upon which relief can be granted

 pursuant to Federal Rule of Civil Procedure 12(b)(6), a court

 must accept all well-pleaded allegations in the complaint as

 true and view them in the light most favorable to the plaintiff.

 Evancho v. Fisher, 423 F.3d 347, 351 (3d Cir. 2005).           It is well

 settled that a pleading is sufficient if it contains “a short

 and plain statement of the claim showing that the pleader is

 entitled to relief.”      Fed. R. Civ. P. 8(a)(2).

       “While a complaint attacked by a Rule 12(b)(6) motion to

 dismiss does not need detailed factual allegations, a

 plaintiff’s obligation to provide the ‘grounds’ of his

 ‘entitle[ment] to relief’ requires more than labels and

 conclusions, and a formulaic recitation of the elements of a

 cause of action will not do . . . .”        Bell Atl. Corp. v.



                                       9
Case 1:20-cv-06906-NLH-KMW Document 71 Filed 03/10/21 Page 10 of 33 PageID: 1059




  Twombly, 550 U.S. 544, 555 (2007) (alteration in original)

  (citations omitted) (first citing Conley v. Gibson, 355 U.S. 41,

  47 (1957); Sanjuan v. Am. Bd. of Psychiatry & Neurology, Inc.,

  40 F.3d 247, 251 (7th Cir. 1994); and then citing Papasan v.

  Allain, 478 U.S. 265, 286 (1986)).

        To determine the sufficiency of a complaint, a court must

  take three steps: (1) the court must take note of the elements a

  plaintiff must plead to state a claim; (2) the court should

  identify allegations that, because they are no more than

  conclusions, are not entitled to the assumption of truth; and

  (3) when there are well-pleaded factual allegations, a court

  should assume their veracity and then determine whether they

  plausibly give rise to an entitlement for relief.          Malleus v.

  George, 641 F.3d 560, 563 (3d Cir. 2011) (quoting Ashcroft v.

  Iqbal, 556 U.S. 662, 664, 675, 679 (2009) (alterations,

  quotations, and other citations omitted).

        A district court, in weighing a motion to dismiss, asks

  “not whether a plaintiff will ultimately prevail but whether the

  claimant is entitled to offer evidence to support the claim.”

  Twombly, 550 U.S. at 563 n.8 (quoting Scheuer v. Rhoades, 416

  U.S. 232, 236 (1974)); see also Iqbal, 556 U.S. at 684 (“Our

  decision in Twombly expounded the pleading standard for ‘all

  civil actions’ . . . .”); Fowler v. UPMC Shadyside, 578 F.3d



                                       10
Case 1:20-cv-06906-NLH-KMW Document 71 Filed 03/10/21 Page 11 of 33 PageID: 1060




  203, 210 (3d Cir. 2009) (“Iqbal . . . provides the final nail in

  the coffin for the ‘no set of facts’ standard that applied to

  federal complaints before Twombly.”).         “A motion to dismiss

  should be granted if the plaintiff is unable to plead ‘enough

  facts to state a claim to relief that is plausible on its

  face.’”    Malleus, 641 F.3d at 563 (quoting Twombly, 550 U.S. at

  570).

        A court in reviewing a Rule 12(b)(6) motion must only

  consider the facts alleged in the pleadings, the documents

  attached thereto as exhibits, and matters of judicial notice.

  S. Cross Overseas Agencies, Inc. v. Kwong Shipping Grp. Ltd.,

  181 F.3d 410, 426 (3d Cir. 1999).         A court may consider,

  however, “an undisputedly authentic document that a defendant

  attaches as an exhibit to a motion to dismiss if the plaintiff’s

  claims are based on the document.”         Pension Benefit Guar. Corp.

  v. White Consol. Indus., Inc., 998 F.2d 1192, 1196 (3d Cir.

  1993).     If any other matters outside the pleadings are presented

  to the court, and the court does not exclude those matters, a

  Rule 12(b)(6) motion will be treated as a summary judgment

  motion pursuant to Rule 56.      Fed. R. Civ. P. 12(b).

        C.    Analysis

        Defendants assert the following arguments to support their

  motions to dismiss Plaintiffs’ amended complaint: (1) Plaintiffs



                                       11
Case 1:20-cv-06906-NLH-KMW Document 71 Filed 03/10/21 Page 12 of 33 PageID: 1061




  lack standing to bring their claims because they have not

  plausibly alleged concrete injuries, and correspondingly,

  Plaintiffs cannot show that Defendants proximately caused their

  alleged injuries because they are too remote, and they are

  derivative rather than direct; (2) Plaintiffs allege all their

  claims against Defendants collectively without identifying which

  Defendant caused which alleged injuries, and Plaintiffs’ amended

  complaint fails to provide sufficient facts to support their

  counts for public nuisance, private nuisance, trespass,

  negligence, damages under the Spill Act, Plaintiffs’ request for

  medical monitoring, and punitive damages.

             1.    Standing / Proximate Cause

        “Absent Article III standing, a federal court does not have

  subject matter jurisdiction to address a plaintiff’s claims, and

  they must be dismissed.”      Common Cause of Pennsylvania v.

  Pennsylvania, 558 F.3d 249, 257 (3d Cir. 2009) (quoting

  Taliaferro v. Darby Tp. Zoning Bd., 458 F.3d 181, 188 (3d Cir.

  2006)).   Article III’s standing requirement “is every bit as

  important in its circumscription of the judicial power of the

  United States as in its granting of that power,” and invoking

  the power of the federal judiciary requires more than important

  issues and able litigants.      Id. (quoting Valley Forge Christian

  Coll. v. Ams. United for Separation of Church & State, Inc., 454



                                       12
Case 1:20-cv-06906-NLH-KMW Document 71 Filed 03/10/21 Page 13 of 33 PageID: 1062




  U.S. 464, 476 (1982)).

        “Article III, § 2, of the Constitution restricts the

  federal ‘judicial Power’ to the resolution of ‘Cases’ and

  ‘Controversies.’     That case or controversy requirement is

  satisfied only where a plaintiff has standing.”          Id. at 257-58

  (quoting Sprint Commc'ns Co. v. APCC Servs., Inc., 554 U.S. 269

  (2008)).   To establish Article III standing, a plaintiff must

  have “(1) suffered an injury in fact, (2) that is fairly

  traceable to the challenged conduct of the defendant, and (3)

  that is likely to be redressed by a favorable judicial

  decision.”    As “[t]he party invoking federal jurisdiction,” a

  plaintiff “bears the burden of establishing these elements.”

  Mielo v. Steak 'n Shake Operations, Inc., 897 F.3d 467, 478 (3d

  Cir. 2018) (quoting Spokeo, Inc. v. Robins, ––– U.S. ––––, 136

  S. Ct. 1540, 1547 (2016); Lujan v. Defenders of Wildlife, 504

  U.S. 555, 561 (1992)).

        “The primary element of standing is injury in fact, and it

  is actually a conglomerate of three components.          To establish an

  injury in fact, a plaintiff must first show that he or she

  suffered an invasion of a legally protected interest.           Second, a

  plaintiff must show that the injury is both concrete and

  particularized.     Third, a plaintiff must also show that his or

  her injury is actual or imminent, not conjectural or



                                       13
Case 1:20-cv-06906-NLH-KMW Document 71 Filed 03/10/21 Page 14 of 33 PageID: 1063




  hypothetical.”    Id. (citations and quotations omitted).

        The standing analysis “is drawn from common-law principles

  of proximate cause and remoteness of injury.”         James v. Arms

  Technology, Inc., 820 A.2d 27, 37 (N.J. Super. Ct. App. Div.

  2003) (quoting Steamfitters Local Union No. 420 Welfare Fund v.

  Philip Morris, Inc., 171 F.3d 912, 921 (3rd Cir. 1999), cert.

  denied, 528 U.S. 1105 (2000)).       For centuries, it has been “a

  well-established principle of the common law, that in all cases

  of loss, we are to attribute it to the proximate cause, and not

  to any remote cause.”      Lexmark Intern., Inc. v. Static Control

  Components, Inc., 572 U.S. 118, 132 (2014) (citations and

  alterations omitted).      “That venerable principle reflects the

  reality that the judicial remedy cannot encompass every

  conceivable harm that can be traced to alleged wrongdoing.”           Id.

  (citation and quotations omitted).        “The proximate-cause

  requirement generally bars suits for alleged harm that is too

  remote from the defendant’s unlawful conduct,” and “that is

  ordinarily the case if the harm is purely derivative of

  misfortunes visited upon a third person by the defendant’s

  acts.”   Id. (citation and quotations omitted).

        “Ordinarily, issues of proximate cause are considered to be

  jury questions,” but a court may decide the issue as a matter of

  law where “no reasonable jury could find that the plaintiff’s



                                       14
Case 1:20-cv-06906-NLH-KMW Document 71 Filed 03/10/21 Page 15 of 33 PageID: 1064




  injuries were proximately caused.”        Broach-Butts v. Therapeutic

  Alternatives, Inc., 191 A.3d 702, 711 (N.J. Super. App. Div.

  2018) (citing Perez v. Wyeth Labs. Inc., 161 N.J. 1, 27, 734

  A.2d 1245 (1999); Vega by Muniz v. Piedilato, 154 N.J. 496, 509,

  713 A.2d 442 (1998)) (other citations omitted).          Proximate cause

  is “a cause which in the natural and continuous sequence,

  unbroken by an efficient intervening cause, produces the result

  complained of and without which the result would not have

  occurred.”    Id. (citations omitted).      It is not enough that the

  injury would not have occurred but for the defendant’s

  negligence, where there are other contributing causes of the

  injury.   Id.   A plaintiff must show that the negligence was a

  “substantial factor” contributing to the result.          Id.

  (citing Komlodi v. Picciano, 217 N.J. 387, 422, 89 A.3d 1234

  (2014) (“[T]he ‘substantial factor’ test is given when there are

  concurrent causes potentially capable of producing the harm or

  injury.”)).     “A substantial factor is one that is not a remote,

  trivial or inconsequential cause.”        Id. (citations omitted).

        Ultimately, the “actor’s conduct may be held not to be a

  legal cause of harm to another where after the event and looking

  back from the harm to the actor’s negligent conduct, it appears

  to the court highly extraordinary that it should have brought

  about the harm.”     Id. (citing Restatement (Second) of Torts §



                                       15
Case 1:20-cv-06906-NLH-KMW Document 71 Filed 03/10/21 Page 16 of 33 PageID: 1065




  435(2)) (other citations omitted).

        Defendants’ main arguments with regard to Plaintiffs’

  standing and regarding proximate cause essentially boil down to

  this:   Even if Defendants’ PFAS discharge into the environment

  contaminated the water National Park sells to its residents,

  Plaintiffs’ beef is with National Park for supplying Plaintiffs

  with contaminated water, and without any injuries directly

  suffered as a result of Defendants’ chemical discharge,

  Plaintiffs lack standing to bring their claims and cannot

  establish that Defendants proximately caused their injuries.

        The Court finds Plaintiffs have sufficiently alleged that

  they have suffered concrete injuries to confer them standing.

  Plaintiffs’ alleged injuries include the purchase of water

  filtration systems and water for drinking and other household

  uses, and the substantial expense they have incurred and will

  incur in the future related to the restoration of a clean

  water supply or access to an alternate water source, as the

  water supplied by National Park is Plaintiffs’ only source of

  running and potable water in their homes.         Additionally,

  Plaintiffs claim a diminution in value of their property and the

  interference with their use and enjoyment of their property.

  With regard to how the contaminated water has impacted

  Plaintiffs physically, Plaintiffs claim that the exposure to the



                                       16
Case 1:20-cv-06906-NLH-KMW Document 71 Filed 03/10/21 Page 17 of 33 PageID: 1066




  PFNA discharged into the environment by Defendants and their

  consumption of water contaminated with PFNA has put Plaintiffs

  at significant risk of developing medical conditions associated

  with exposure to PFNA.      These alleged injuries are concrete and

  particularized, and actual and imminent.

        The Court further finds that regardless of any claims

  National Park may have against Defendants for their alleged

  contamination of its water supply, and any claims Plaintiffs may

  have against National Park for providing contaminated water, the

  Court finds at this motion to dismiss stage that Plaintiffs have

  sufficiently pleaded facts, when accepted as true, that

  Defendants’ alleged actions directly caused their injuries.

        Plaintiffs claim that their only available source of

  running and potable water in their homes comes from the National

  Park water supply, and that since 2019, the National Park Water

  Department has notified its customers that its water is

  contaminated with PFNA at levels above the MCL set by NJDEP.

  Plaintiffs further claim that since the 1970s, the nearby West

  Deptford plant had continuously discharged PFAS into the

  environment, and PFNA specifically was used and discharged at

  the plant by Defendants from 1988 to 2010.         Defendants’ dumping

  of PFNA and other PFAS into the sewer system contaminated the

  groundwater, and were subject to atmospheric dispersion and



                                       17
Case 1:20-cv-06906-NLH-KMW Document 71 Filed 03/10/21 Page 18 of 33 PageID: 1067




  eventual deposition associated with the prevailing wind

  patterns.    Plaintiffs claim that PFNA and other PFAS persists,

  never breaking down in water, soil, air, or the human body.

        Thus, on the face of Plaintiffs’ amended complaint it is

  not “highly extraordinary” that Defendants’ actions of

  discharging chemicals into the environment that persist forever

  in the environment and human body resulted in the injuries

  claimed by Plaintiffs.      That Defendants’ chemicals have ended up

  in Plaintiffs’ homes and bodies through a water supply provided

  by their town, rather than water directly from wells on their

  property, does not, at this pleading stage at least, break the

  causal chain.    This is especially true considering Plaintiffs’

  claims regarding atmospheric dispersion of Defendants’ PFAS and

  Plaintiffs’ exposure to that PFAS in the air, which does not

  pass through a third party.

        Consequently, the Court finds that Plaintiffs’ injuries as

  alleged are not too remote from Defendants’ alleged unlawful

  conduct to require dismissal, and Plaintiffs have standing to

  pursue their claims against Defendants.

              2.   Sufficiency of pleading

        Defendants argue that Plaintiffs improperly aggregate their

  claims against them without the specificity required under Rule

  8 and Twombly/Iqbal.     Defendants further argue that this



                                       18
Case 1:20-cv-06906-NLH-KMW Document 71 Filed 03/10/21 Page 19 of 33 PageID: 1068




  collective pleading is also fatal to their other claims.

        The Court does not agree.      Plaintiffs allege that when

  Arkema operated the West Deptford plant until 1990 it discharged

  PFAS into the environment, it knew of the dangers of PFAS,

  including how they persist forever, but it contaminated the

  environment - the water and the air - anyway.         Plaintiffs allege

  the same about Solvay when it took over the plant in 2002.           When

  Plaintiffs collectively refer to “Defendants” regarding their

  discharge of PFAS and knowledge of the nature of PFAS, that is

  simply for pleading efficiency rather than pleading deficiency,

  as it would be very repetitive and cumbersome to repeat most of

  the allegations twice. 3

                   a. Public Nuisance

        For Plaintiffs’ public nuisance count, Defendants argue

  that they did not control the public nuisance - i.e., the

  contaminated water supply - which is a required element of a

  public nuisance claim.      Further, Defendants argue that

  Plaintiffs have not pleaded the “special injury” necessary to

  support a public nuisance claim.

        “A public nuisance is an unreasonable interference with a

  right common to the general public.”        In re Lead Paint


  3 The Court notes that even though Solvay and Arkema have filed
  separate motions, their arguments are for the most part
  substantively identical.

                                       19
Case 1:20-cv-06906-NLH-KMW Document 71 Filed 03/10/21 Page 20 of 33 PageID: 1069




  Litigation, 924 A.2d 484, 496 (N.J. 2007) (quoting Restatement

  (Second) of Torts § 821B (1979)).         “Circumstances that may

  sustain a holding that an interference with a public right is

  unreasonable include . . . [w]hether the conduct involves a

  significant interference with the public health, the public

  safety, the public peace, the public comfort or the public

  convenience.”    Id.

        A “public nuisance, by definition, is related to conduct,

  performed in a location within the actor’s control, which has an

  adverse effect on a common right.”         Id. at 499.   Originally, the

  remedies for a public nuisance were a prosecution for a criminal

  offense or a suit to abate or enjoin the nuisance brought by or

  on behalf of the state or an appropriate subdivision by the

  proper public authority.      Restatement (Second) of Torts § 821C

  (comment a).    A private party may seek to recover damages but

  only if he has a “special injury.”         In re Lead Paint, 924 A.2d

  at 496.    A “special injury” is “harm of a kind different from

  that suffered by other members of the public exercising the

  right common to the general public that was the subject of

  interference.”    Id. at 498. 4


  4In In re Lead Paint Litigation, twenty-six municipalities and
  counties sought to recover, from manufacturers and distributors
  of lead paints, the costs of detecting and removing lead paint
  from homes and buildings, of providing medical care to residents
  affected with lead poisoning, and of developing programs to

                                       20
Case 1:20-cv-06906-NLH-KMW Document 71 Filed 03/10/21 Page 21 of 33 PageID: 1070




        With regard to control, Defendants argue that National Park

  decided where to draw groundwater as raw water for its drinking

  water, National Park decided whether and how to treat that raw

  water for PFNA, and National Park decided to sell drinking water

  with PFNA to Plaintiffs.      Thus, Defendants argue that because it

  did not cause or control the alleged public nuisance - National

  Park did - they cannot be held liable for creating and

  controlling a public nuisance.

        Contrary to Defendants’ characterization of Plaintiffs’



  educate residents about the dangers of lead paint. The New
  Jersey Supreme Court was tasked with determining a single issue:
  Whether the plaintiffs stated a cognizable claim based on the
  common law tort of public nuisance. In re Lead Paint, 924 A.2d
  at 487. The court concluded that the plaintiffs did not.
  First, the court found that the conduct that gave rise to the
  public health crisis - the public nuisance - was the poor
  maintenance of premises where lead paint may be found by the
  owners of those premises, and not the conduct of merely offering
  an everyday household product for sale, despite how that product
  may ultimately cause harm by others’ use of it. Id. at 501.
  Thus, the plaintiffs did not meet the control prong to state a
  viable public nuisance claim. Second, the court determined that
  all of the injuries plaintiffs identified were general to the
  public at large, and not “special” to the plaintiffs. Id. at
  503.
       Even though Solvay and Arkema properly rely upon In re Lead
  Paint for the articulation of the law of public nuisance, the
  case is substantively inapposite. In In re Lead Paint the
  municipalities sought to apply the environmental tort exception
  to the Products Liability Act, N.J.S.A. 2A:58C-6, but the court
  found that the public nuisance theory of liability claimed by
  the plaintiffs was actually a PLA claim and was therefore
  actionable only under the strictures of the PLA. See Sun
  Chemical Corporation v. Fike Corporation, 235 A.3d 145, 154
  (N.J. 2020) (discussing In re Lead Paint). The intersection
  between the PLA and the common law is not at issue here.

                                       21
Case 1:20-cv-06906-NLH-KMW Document 71 Filed 03/10/21 Page 22 of 33 PageID: 1071




  claims, Plaintiffs do not allege that the municipal water supply

  is the public nuisance.      Rather, Plaintiffs allege that the

  public nuisance constitutes the chemicals discharged into the

  environment by Defendants that ended up in their water supply.

  Plaintiffs allege that Defendants’ actions of dumping PFAS in

  the environment, over which Defendants and not National Park had

  control, unreasonably interfered with their public right to

  PFNA-free drinking water.      These allegations are sufficient to

  meet the first prong of Plaintiffs’ public nuisance count.

        For the second, “special injury” prong, Defendants argue

  that Plaintiffs’ allegation that PFNA in their water is harmful

  is not a “special injury” because it is not different from the

  injury to the general public.       In other words, Defendants

  essentially argue that PFNA in drinking water is not an injury

  special to Plaintiffs because PFNA is in the entire town’s

  drinking water and it allegedly injures the general public in

  the same way as it harms these particular Plaintiffs.

        The Court agrees with Defendants that Plaintiffs have not

  pleaded an injury that is different from the injury which

  constitutes the public nuisance itself.        The public right here

  is the National Park residents’ access to a water supply

  uncontaminated with PFAS, and PFNA in particular.          The public

  nuisance is Defendants’ alleged interference with that right



                                       22
Case 1:20-cv-06906-NLH-KMW Document 71 Filed 03/10/21 Page 23 of 33 PageID: 1072




  through the discharge of PFAS into the environment that has

  contaminated National Park’s water.        All of Plaintiffs, and the

  rest of the National Park residents, suffer from that same

  alleged nuisance.     No Plaintiff has identified an injury that is

  separate from the injury caused to all of National Park by

  Defendants’ alleged interference with their right to a clean

  water supply.    Cf. Corradetti v. Sanitary Landfill, Inc., 912 F.

  Supp. 2d 156, 163 (D.N.J. 2012) (finding that the plaintiffs

  satisfied the special injury prong of their public nuisance

  claim because they alleged that the defendants’ pollution

  contaminated their drinking water and migrated onto their

  property, which injuries were separate from the general injury

  of contaminated groundwater that the public has endured).

        Plaintiffs’ public nuisance claim will not be dismissed on

  this basis, however.     A plaintiff must prove a special injury to

  be awarded money damages on a public nuisance claim, but the

  special injury requirement is not necessary when the requested

  relief is to enjoin or abate the public nuisance, and a

  plaintiff has “standing to sue as a representative of the

  general public, as a citizen in a citizen’s action, or as a

  member of a class in a class action.”        In re Lead Paint

  Litigation, 191 N.J. 405, 426–27, 924 A.2d 484 (2007) (quoting

  Restatement (Second) of Torts § 821C(2)).         Plaintiffs’ requested



                                       23
Case 1:20-cv-06906-NLH-KMW Document 71 Filed 03/10/21 Page 24 of 33 PageID: 1073




  relief for their public nuisance count is not money damages but

  instead that Defendants be directed to abate the public

  nuisance. 5   Whether Plaintiffs become class members by virtue of

  their class action claims will be determined at a later stage in

  the case, 6 but at a minimum Plaintiffs are representatives of the

  general public who have standing, as found above, to bring their

  claims and seek the remedy they seek against these Defendants.

  Plaintiffs’ public nuisance count may proceed.

                   b. Private Nuisance

        The New Jersey Supreme Court has set forth the long-

  established common law cause of action for private nuisance:

             A cause of action for private nuisance derives from
        the defendant's “unreasonable interference with the use and
        enjoyment” of the plaintiff's property. Sans v. Ramsey
        Golf & Country Club, Inc., 29 N.J. 438, 448, 149 A.2d 599
        (1959). When analyzing nuisance claims, our courts are
        guided by the principles set forth in the Restatement
        (Second) of Torts.


  5 Plaintiffs also seek “interest, costs, attorneys’ fees, and all
  such other relief as the Court deems proper.” (Docket No. 6 at
  17.) Interest is not available for this count because no money
  damages are requested or could be awarded. Whether Plaintiffs
  are entitled to attorneys’ fees and costs is a determination
  separate from the assessment of Plaintiffs’ public nuisance
  count. This common law claim does not specifically provide for
  such remedies.

  6 See, e.g., Rowe v. E.I. Dupont De Nemours and Co., 262 F.R.D.
  451, 462–63 (D.N.J. 2009) (for a public nuisance claim,
  certifying a subclass of individuals who were residential
  water customers of the town’s water department who had an
  ownership interest in their real property served by the town,
  which supplied drinking water containing PFOA).

                                       24
Case 1:20-cv-06906-NLH-KMW Document 71 Filed 03/10/21 Page 25 of 33 PageID: 1074




             Two Restatement sections, sections 822 and 824 of the
        Restatement, are central to our analysis. Restatement
        section 822 identifies the elements of a cause of action
        for private nuisance:

             One is subject to liability for a private nuisance if,
             but only if, his conduct is a legal cause of an
             invasion of another's interest in the private use and
             enjoyment of land, and the invasion is either
             (a) intentional and unreasonable, or
             (b) unintentional and otherwise actionable under the
             rules controlling liability for negligent or reckless
             conduct, or for abnormally dangerous conditions or
             activities.

        Our courts have adopted the standard of Restatement section
        822 to assess liability for private nuisance.

  Ross v. Lowitz, 120 A.3d 178, 185 (N.J. 2015).

        Defendants have moved to dismiss Plaintiffs’ private

  nuisance count based on Rowe v. E.I. Dupont De Nemours and Co.,

  262 F.R.D. 451, 459 (D.N.J. 2009), arguing that the law is clear

  that plaintiffs who allege contamination of a municipal water

  supply cannot maintain a claim for private nuisance.          In Rowe,

  the court declined to certify a class for a private nuisance

  cause of action based on contamination of a municipal water

  supply, explaining as follows:

        [T]here is a very simple yet critical problem that neither
        party addressed in their submissions. “In order to effect
        a private nuisance [based on contaminated groundwater], the
        contaminated water must reach the groundwater below the
        plaintiff's property or affect a direct supply of water on
        an individual's property.” Rhodes v. E.I. DuPont De
        Nemours and Co., 2009 WL 3080188, at *12 (S.D. W.Va. Sept.
        28, 2009) (citing Anderson v. W.R. Grace & Co., 628 F.
        Supp. 1219, 1233 (D. Mass. 1986); Adkins v. Thomas Solvent
        Co., 440 Mich. 293, 487 N.W.2d 715 (Mich. 1992)). When the


                                       25
Case 1:20-cv-06906-NLH-KMW Document 71 Filed 03/10/21 Page 26 of 33 PageID: 1075




        contamination only affects a plaintiff's municipal water
        supply, as opposed to his private water supply on his
        property, he has no claim for a private nuisance; rather,
        he must bring a claim based on a theory of public nuisance.
        Here, the vast majority of the proposed class members do
        not allege contamination of their private wells, but
        contamination of their municipal water. Only those
        proposed class members whose private wells are allegedly
        affected by the contamination may bring a private nuisance
        claim. Accordingly, for purposes of a private nuisance
        claim, the Court will certify a subclass of all individuals
        who, as of the date of this Opinion, have an ownership
        interest in a private well within a two-mile radius of
        DuPont's Chambers Works plant, which supplies drinking
        water containing PFOA.

  Rowe, 262 F.R.D. at 462.

        The court in Rowe noted, however, “Although the Court,

  through its own research, is aware that under New Jersey law, ‘a

  nuisance may be a public and a private one at the same time,’

  the parties have failed to present any facts or arguments as to

  how this principle would apply in this case.”         Id. at 462 n.7

  (quoting Malhame v. Borough of Demarest, 162 N.J. Super. 248,

  260, 392 A.2d 652 (Law Div. 1978) (citing Cresskill v.

  Dumont, 28 N.J. Super. 26, 38, 100 A.2d 182 (Law Div.1953))

  (emphasis added in Rowe).

        The Court disagrees with Defendants’ contention that the

  law in New Jersey regarding a New Jersey common law private

  nuisance claim in the context of a contaminated public water

  supply is as stated in Rowe.       Rowe cites to out-of-state law for

  the proposition that a private nuisance suit is only viable if



                                       26
Case 1:20-cv-06906-NLH-KMW Document 71 Filed 03/10/21 Page 27 of 33 PageID: 1076




  groundwater under a plaintiff’s residence is affected, and then

  extrapolates without citation that where a plaintiff does not

  allege contamination of his private water supply and only that

  the municipal water supply is contaminated, plaintiff is limited

  to a claim for public nuisance.       While this Court does not

  question Rowe’s decision to decline to certify a particular

  class in the circumstances before it, after consideration of New

  Jersey state law this Court finds that Plaintiffs have

  sufficiently pleaded a cause of action for private nuisance.

        Set forth above, under New Jersey law, a defendant is

  liable for a private nuisance if its conduct is a legal cause of

  an invasion of another’s interest in the private use and

  enjoyment of land, and that invasion is either intentional and

  unreasonable, or unintentional and otherwise actionable under

  the rules controlling liability for negligent or reckless

  conduct, or for abnormally dangerous conditions or activities.

  Ross, 120 A.3d at 185.

        In Plaintiffs’ private nuisance count against Defendants,

  Plaintiffs claim that Defendants’ negligent, reckless, or

  intentional acts of discharging PFAS into the environment: (1)

  has led to the contamination of their drinking water and the

  transportation of that contaminated water into their homes, (2)

  has interfered with their right to use and enjoy their property



                                       27
Case 1:20-cv-06906-NLH-KMW Document 71 Filed 03/10/21 Page 28 of 33 PageID: 1077




  as they so choose, (3) has interfered with their right to avail

  themselves of their property’s value as an asset or source of

  collateral for financing, and (4) has caused Plaintiffs to

  refrain from using water to drink, cook, or bathe, which has, in

  turn, caused significant inconvenience and expense.

        “[T]he essence of a private nuisance is an unreasonable

  interference with the use and enjoyment of land.”          Sans v.

  Ramsey Golf & Country Club, 149 A.2d 599, 605 (N.J. 1959).

  “[A] nuisance may be a public and a private one at the same

  time.”   Malhame, 392 A.2d at 657 (quoting Cresskill, 28 N.J.

  Super. 26, aff'd 15 N.J. 238, 104 A.2d 441 (1954)).          This view

  was recently reiterated in Sines v. Darling Ingredients Inc.,

  2020 WL 5015488, at *4 (D.N.J. 2020), which stated, “[w]hen a

  private or public nuisance is so widespread that it affects both

  public and private rights, it may be actionable as either public

  or private ‘or both public and private.’” (quoting Baptiste v.

  Bethlehem Landfill Company, 965 F.3d 214, 223 (3d Cir. 2020)

  (further explaining, in the application of analogous

  Pennsylvania private nuisance law, that “there may be some

  overlap between these two causes of action, for instance when,

  as here, the alleged interference with private land supplies the

  basis for both the private nuisance claim and the particular

  harm required to sustain a private claim for public nuisance”)).



                                       28
Case 1:20-cv-06906-NLH-KMW Document 71 Filed 03/10/21 Page 29 of 33 PageID: 1078




        Thus, not only have Plaintiffs stated a viable cause of

  action regarding how Defendants’ discharge of PFAS has

  contaminated their only source of water supplied by the

  municipality and has resulted in a public nuisance, Plaintiffs

  have also asserted a viable cause of action that Defendants’

  discharge of PFAS is the proximate cause of their inability to

  use and enjoy their private properties as they would if

  Defendants had not so acted.       Plaintiffs’ private nuisance count

  may proceed.

                   c. Trespass

        Defendants make essentially the same argument for the

  dismissal of Plaintiffs’ trespass count as they assert for

  Plaintiffs’ public nuisance count - National Park, and not

  Defendants, controls the supply of water entering into

  Plaintiffs’ properties, and therefore they cannot be held to

  have trespassed on Plaintiffs’ land.        As with Plaintiffs’ public

  nuisance count, the Court finds this argument to be unavailing.

        Under New Jersey law, which applies the Restatement’s

  standard of liability where a plaintiff pursues a trespass

  claim, a defendant is liable in trespass for an “intentional[ ]”

  entry onto another’s land, regardless of harm.”          Ross v. Lowitz,

  120 A.3d 178, 188 (N.J. 2015) (quoting Restatement § 158).

  Liability for trespass is also imposed when “[o]ne who



                                       29
Case 1:20-cv-06906-NLH-KMW Document 71 Filed 03/10/21 Page 30 of 33 PageID: 1079




  recklessly or negligently, or as a result of an abnormally

  dangerous activity, enters land in the possession of another or

  causes a thing or third person so to enter is subject to

  liability to the possessor if, but only if, his presence or the

  presence of the thing or the third person upon the land causes

  harm to the land, to the possessor, or to a thing or a third

  person in whose security the possessor has a legally protected

  interest.”    Restatement (Second) of Torts § 165, cited in Ross,

  120 A.3d at 188.     Liability for a “continuing trespass” arises

  with the “continued presence” on another’s “land of a structure,

  chattel, or other thing which the actor has tortiously placed

  there.”   Ross, 120 A.3d at 188 (quoting Restatement § 161(1) &

  comment b).    “Like a private nuisance claim under section 822 of

  the Restatement, a cause of action for trespass requires a

  showing of intentional, reckless or negligent conduct, or the

  conduct of abnormally dangerous activity.”         Id. (citing

  Restatement §§ 165–66).

        Plaintiffs claim that Defendants intentionally, recklessly,

  or negligently discharged PFAS which ultimately entered into

  their homes through water contaminated with PFNA, they never

  consented to PFNA on their properties, and they have been harmed

  and continue to be harmed by this unpermitted past and

  continuing presence of Defendants’ PFNA on their property and in



                                       30
Case 1:20-cv-06906-NLH-KMW Document 71 Filed 03/10/21 Page 31 of 33 PageID: 1080




  their bodies.    These allegations sufficiently plead facts to

  support the elements of a viable trespass claim.

                   d.     Negligence

        Similar to their arguments regarding Plaintiffs’ nuisance

  and trespass claims, Defendants argue that Plaintiffs’

  negligence count must be dismissed because they had no duty to

  control the actions of National Park and National Park’s

  “misconduct” of selling water containing PFNA to its residents.

  As discussed at length above with regard to proximate cause,

  Plaintiffs have alleged sufficient facts to support their claims

  that regardless of National Park’s actions relative to the water

  supply, Defendants had a duty of care with regard to the proper

  handling of PFAS, and Defendants breached that duty by

  discharging PFAS into the environment, which directly caused

  Plaintiffs harm.      Plaintiffs’ negligence count states a viable

  cause of action against Defendants and will not be dismissed.

  See Fernandes v. DAR Development Corp., 119 A.3d 878, 885–86

  (N.J. 2015) (“To prevail on a claim of negligence, a plaintiff

  must establish four elements: (1) that the defendant owed a duty

  of care; (2) that the defendant breached that duty; (3) actual

  and proximate causation; and (4) damages. . . .          To act non-

  negligently is to take reasonable precautions to prevent the

  occurrence of foreseeable harm to others.” (citations omitted)).



                                       31
Case 1:20-cv-06906-NLH-KMW Document 71 Filed 03/10/21 Page 32 of 33 PageID: 1081




                   e.    Plaintiffs’ other claims

        Defendants have moved to dismiss Plaintiffs’ Spill Act

  count, Plaintiffs’ request for medical monitoring, and

  Plaintiffs’ stand-alone count for punitive damages.          In Giordano

  v. Solvay Specialty Polymers USA, LLC, 1:19-cv-21573-NLH-KMW

  (Docket No. 119, 120), 2021 WL 754044, at *6-*9 (D.N.J. Feb. 21,

  2021), this Court directly addressed the identical arguments

  presented by Defendants in this action.        The Court adopts and

  incorporates the law and analysis set forth in Giordano to

  Defendants’ arguments here.      Plaintiffs’ Spill Act count and

  request for medical monitoring will not be dismissed.

  Plaintiffs’ stand-alone count for punitive damages will be

  dismissed, but Plaintiffs’ request for punitive damages, as

  permitted under the law governing their claims, may proceed.

                                  CONCLUSION

        Plaintiffs’ only source of water on their properties for

  drinking and other household use is their municipality’s water

  supply.   Between 1988 and 2010, Plaintiffs allege that

  Defendants discharged from the nearby West Deptford plant

  various PFAS, which persist in the environment, into the sewer

  system, resulting in groundwater and atmospheric contamination.

  In 2019, Plaintiffs learned that their water supply contained,

  and continues to contain, one form of PFAS - PFNA - at levels



                                       32
Case 1:20-cv-06906-NLH-KMW Document 71 Filed 03/10/21 Page 33 of 33 PageID: 1082




  that exceeded New Jersey’s Maximum Contaminant Level.

        Plaintiffs claim various forms of harm from this

  contamination, including loss of property value, costs to filter

  the water and purchase bottled water, and the potential for

  serious health consequences due to the bioaccumulation of PFNA.

  Plaintiffs have sufficiently pleaded facts to support their

  standing to bring their claims.       Plaintiffs have also pleaded

  enough facts to make out a plausible claim that Defendants’

  actions caused Plaintiffs’ alleged injuries.         These same pleaded

  facts also make plausible all substantive state law counts

  asserted against Defendants in Plaintiffs’ amended complaint.

  Consequently, Defendants’ motions to dismiss will be granted as

  to the dismissal of Plaintiffs’ count for punitive damages as a

  stand-alone count, but denied in all other respects.

        An appropriate Order will be entered.



  Date: March 9, 2021                          s/ Noel L. Hillman
  At Camden, New Jersey                     NOEL L. HILLMAN, U.S.D.J.




                                       33
